DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.        This application is a 371 of PCT/EP2019/059021 04/10/2019.
           Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application FRANCE 1853116 04/10/2018 filed on 09/25/20.

Information Disclosure Statement
4.       The information disclosure statement (IDS), filed on 09/25/20 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.         Applicant’s election without traverse of claims 1-9, 16-19 in the reply filed on 03/21/22 is acknowledged. Accordingly, claims 10-15 have been withdrawn. Claims 1-19 are pending and claims 1-9, 16-19 are examined in this Office action.
Claim Rejections - 35 USC § 112
6.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.         Claims 1-9, 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claim 1 recites the limitation "the medium (M)" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Applicants are suggested to align the recitation “the medium (M)” in line 7 with the recitation “said aqueous medium (M)” in line 4.
            Claim 2 recites the limitation "hydrophobic monomers (m2)" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
           Claim 3 recites the limitation "hydrophobic monomers (m1)" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
          Claim 8 recites the limitation "the hydrophobic crosslinking monomers (mR2)" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
          Claims 8-9, improperly recite the Markush group in the form of “chosen from A, B, and C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
          Claim 9 recites the limitation "the hydrophilic crosslinking monomers (mR1)" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
          Claims 2-9, 16-19 depends from rejected claim 1.
           Appropriate correction is required.

Claim Rejections - 35 USC § 102
8.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.       Claims 1, 3, 7, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US 2014/0378617). 
           Regarding claims 1, 3, 19, Wilson discloses a process for preparing a polymer, which-comprises the process comprising a micellar radical polymerization step (E) wherein the following are brought into contact, in an aqueous medium (M): monomers (m1), dissolved or dispersed in said aqueous medium (M), termed hydrophilic
monomers; monomers (m2) in the form of a micellar solution, namely a solution containing, in dispersed form in the medium (M), micelles comprising these monomers (m2), termed hydrophobic monomers; wherein said monomers (m1) comprise at least two ethylenic unsaturation such as N-diallylamines or N,N-diallyl-N-alkylamines (read on crosslinking monomers (m1 (mR)), and  at least one radical polymerization initiator, wherein the initiator typically being water-soluble or water-dispersible (para [0027]-[0032], [0104]), meeting the requirement of claims 1, 3. 
           Regarding claims 7, 18, Wilson discloses radical polymerization control agent used in step (E) is a compound which comprises a thiocarbonylthio group S(C=S)-, e.g. xanthate group.

Claim Rejections - 35 USC § 103
10.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.         Claims 2, 4, 8-9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claim 1 above, and further in view of Gonzalez (US 2011/0092634). 
           Wilson includes features of claim 1 above.
           Regarding claims 2, 8, 16, Wilson does not disclose the hydrophobic crosslinking monomer, wherein the hydrophobic crosslinking monomer is chosen from divinylbenzene and derivatives thereof.
           However, Gonzalez discloses a process for preparing a polymer, which-comprises a controlled radical polymerization (para [0032]) comprising ethylenically unsaturated monomers comprising hydrophobic or hydrophilic monomers and crosslinking agent such as divinylbenzene [para [0025]-[0030], [0092]-[0093]). Wilson and Gonzalez are pertinent to the viscosifying polymer for utilization in exploiting oil and/or gas fields (Wilson, para [0051]-[0052]; Gonzalez, para [0163]-[0165]).  
          At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Wilson with the aforementioned teachings of Gonzalez to provide hydrophobic crosslinker such as divinylbenzene in the monomers composition to obtain viscosifying polymer by radical polymerization method for utilization in exploiting oil and/or gas fields. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, a crosslinker for crosslinking to obtain viscosifying polymer.
           Regarding claim 4, Wilson does not disclose the step of milling and as a result the polymer is obtained as dispersed particle.
           However, Gonzalez discloses a process for preparing a polymer, which-comprises a controlled radical polymerization (para [0032]) comprising ethylenically unsaturated monomers comprising hydrophobic or hydrophilic monomers and crosslinking agent, wherein the polymer obtained as a powder and/or in the form of dispersion for ease of making the viscosified polymer for utilization in exploiting oil and/or gas fields [para [0025]-[0030], [0034], [0092]-[0093]). Wilson and Gonzalez are pertinent to the viscosifying polymer for utilization in exploiting oil and/or gas fields (Wilson, para [0051]-[0052]; Gonzalez, para [0163]-[0165]).  
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Wilson with the teaching of Gonzalez to convert the polymer composition into powder and/or in the form of dispersion for ease of making the viscosified polymer for utilization in exploiting oil and/or gas fields. Milling is one of the well-known techniques to convert the polymer mass into a powder. It would have been obvious to one with ordinary skill to use the well-known milling technique to convert the polymer mass into a powder. 
           Regarding claim 9, Wilson does not disclose the hydrophilic crosslinking monomer, wherein the hydrophilic crosslinking monomer is chosen from N,N'-methylenebisacrylamide (MBA), polyethylene glycol (PEG) diacrylate , triacrylate, divinyl ether, and derivatives thereof.
           However, Gonzalez discloses a process for preparing a polymer, which-comprises a controlled radical polymerization (para [0032]) comprising ethylenically unsaturated monomers comprising hydrophobic or hydrophilic monomers and crosslinking agent such as N,N'-methylenebisacrylamide (MBA) or  polyethylene glycol (PEG) diacrylate [para [0025]-[0030], [0092]-[0093]). Wilson and Gonzalez are pertinent to the viscosifying polymer for utilization in exploiting oil and/or gas fields (Wilson, para [0051]-[0052]; Gonzalez, para [0163]-[0165]).  
          At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Wilson with the aforementioned teachings of Gonzalez to provide hydrophilic crosslinker such as N,N'-methylenebisacrylamide (MBA) or  polyethylene glycol (PEG) diacrylate in the monomers composition to obtain viscosifying polymer by radical polymerization method for utilization in exploiting oil and/or gas fields. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In the instant case, a crosslinker for crosslinking to obtain viscosifying polymer.

          Allowable Subject Matter
13.       Claims 5-6, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.       The following is a statement of reasons for the indication of allowable subject matter:  The closest prior arts are Wilson (US 2014/0378617) and Gonzalez (US 2011/0092634). Wilson does not disclose the amount of the momomers versus crosslinker. However, Gonzalez in examples discloses the amount of the momomers versus crosslinker but the disclosed amount/fraction in Gonzalez is outside the claimed ranges. The closest prior arts do not suggest or disclose claim 5-6, 17 features. 
          
Conclusion
15.         References Deniz (Deniz, C.T. et al, Tough and Self-Healing Hydrogels Formed via Hydrophobic Interactions, Macromolecules, 44, 2011, 4997-5005), Hong (Hong, C. et. al., A Novel Design of Multi-Mechanoresponsive and Mechanically Strong Hydrogels, Advanced Materials, 29, 2017, 1606900), Chuanrong (Chuanrong, et. al. Characterization, Solution Properties, and Morphologies of a Hydrophobically Associating Cationic Terpolymer, Journal of Polymer Science, Part B: Polymer Physics, 45, 2007, 826-839), and Wilson (WO 2017/072035)  were cumulative in nature to the above rejection and thus not set forth.
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766